DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the response to the communication filed on 09/12/2022.

Response to Arguments
Applicant’s arguments, filed on 09/12/2022, with respect to claims 1-10 rejected under 35 USC 103(a) have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As per Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	As per Claim 7 recite the limitation “ a system … in line(s) 1 of the claim, that is not supported by the instant application as originally filed.  The applicant failed to provide support (i.e., page(s), line(s), and drawing(s)) for the newly added claims. The specification, par. 0042 describes The activation of warning system 610 can comprise the sounding of alarms, activation of visual lights (such as strobe lights, for example), and the activation of a cell phone message to the cell phones in the area, as discussed above.. 
 	However, the specification does not include description of subject matter, “a system acting …….” In other words, there is NOT any acting system described in the specification.  Applicant is advised to clearly and concisely provide claim language that is consistent and correlates to the specification and mindful not to improperly utilized language that is clearly not supported.  The Examiner respectfully requests the applicant to provide page(s), line(s), and figure(s) of the instant application that supports the limitation of the claim(s) and/or any supportive comment(s) to help clarify and resolve this issue(s). 
As per claims 8-10; claims 8-10 are dependent on claims 1, and are analyzed and rejected accordingly. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian US 2019/0151691 in view of Marckwald et al US 2011/0279270.

As per claim 1, Adrian discloses a system, comprising: 
 	a warning system (par 0013 a warning system to alert); and 
 	deterrence measures ( par 0025 intrusion deterrence accessory device that dispenses substances to deter intrusion and par 0029 configured to dispense an emergency substance that could be a deterrent or fire suppression fluid, [0029] The burglar defense system 20 further includes a dispensing system configured, i.e. measures ); 
wherein the warning system (claim 12 wherein the warning device) comprises strobe lights, audio alarms, and cell phone messaging (par 0043 a warning can be a pre-recorded audio command, i.e. audio alarms, that is stored on a player inside the warning system, and is played via a speaker, inside the enclosure. Such a warning can also be a visual message displayed on a screen on the enclosure 4 and  par 0052 this system can be configured to coordinate with an alarm system so that an alarm can be issued when the system is activated. Such a system can be configured send notifications to remote devices, such as cell phones or remote computers or even security firms or police stations. The system might automatically call 911and claim 12 wherein the warning device , i.e. the warning system, may be given as a verbal command, a text message , i.e. cell phone messaging, to a mobile device, or an email); and 
 	the deterrence measures comprise an anti-traction material ( [0029] The burglar defense system 20 further includes a dispensing system configured, i.e. measures, to dispense an emergency substance that could be a deterrent or fire suppression fluid, i.e. anti-traction material, for example. The dispensing system may comprise various emergency substances, included but not limited to, for example, a deterrent substance such as pepper spray (oleoresin capsicum spray), tear gas spray, ink, malodorous spray, lethal gas or spray, or a non-lethal incapacitating agent, or the emergency substance might be a fire suppression substance such as a fire suppression foam, i.e. anti-traction material ).  

 	Adrian does not explicitly disclose a warning system comprise a strobe lights.
 	However, Marckwald discloses a warning system ( par 0015 alarm systems includes deterrent devices 104A-104D ) comprise a strobe lights (par 0022 The alarm settings include the features on each deterrent device (i.e. strobe lights, camera, motion detector, audible signal) and the alarm system as a whole and par 0023 the alarm system 100 of the present invention can be programmed with a panic mode whereby the entry of a specific code using keypad 110 will initiate high intensity strobe lighting, an audible signal broadcast in multiple pure square tones at high volume ).
 	Adrian and Marckwald are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 	Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight( par 0029).

As per claim 2, Adrian in view of Marckwald discloses the system of claim 1, Adrian discloses wherein the deterrence measures (par 0025 intrusion deterrence accessory device ) further comprise bubbles (par 0050  the emergency substance can be a working fluid such as a fire suppression foam, bubbles ).

As per claim 3,  Adrian in view of Marckwald discloses the system of claim 1, Adrian discloses wherein the deterrence measures (par 0025 intrusion deterrence accessory device ) further comprise restrictive gates (par 0034 The system can also trigger the fan in the heating or air conditioning system to shut down or ventilate the various parts of the building to get the desired effects in response to an emergency or intruders. The system could also lock down various hall ways or rooms accordingly, such as by using a remotely lockable door 110., i.e. restrictive gates ).


As per claim 7, Adrian discloses a system, comprising: 
an anti-traction material ([0029] The burglar defense system 20 further includes a dispensing system configured, i.e. measures, to dispense an emergency substance that could be a deterrent or fire suppression fluid, i.e. anti-traction material, for example. The dispensing system may comprise various emergency substances, included but not limited to, for example, a deterrent substance such as pepper spray (oleoresin capsicum spray), tear gas spray, ink, malodorous spray, lethal gas or spray, or a non-lethal incapacitating agent, or the emergency substance might be a fire suppression substance such as a fire suppression foam, i.e. anti-traction material  ); and 
a phone messaging system ( par 0043 a warning can be a pre-recorded audio command, i.e. audio alarms, that is stored on a player inside the warning system, and is played via a speaker, inside the enclosure. Such a warning can also be a visual message displayed on a screen on the enclosure 4 and  par 0052 this system can be configured to coordinate with an alarm system so that an alarm can be issued when the system is activated. Such a system can be configured send notifications to remote devices, such as cell phones or remote computers or even security firms or police stations. The system might automatically call 911and claim 12 wherein the warning device , i.e. the warning system, may be given as a verbal command, a text message , i.e. cell phone messaging, to a mobile device, or an email).  

 Adrian does not explicitly disclose a system comprise a strobe lights.
 However, Marckwald discloses a system( 0015 alarm systems includes deterrent devices 104A-104D ) comprise a strobe lights (par 0022 The alarm settings include the features on each deterrent device (i.e. strobe lights, camera, motion detector, audible signal) and the alarm system as a whole and par 0023 the alarm system 100 of the present invention can be programmed with a panic mode whereby the entry of a specific code using keypad 110 will initiate high intensity strobe lighting, an audible signal broadcast in multiple pure square tones at high volume ).
 Adrian and Marckwald are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight( par 0029).

As per claim 8, Adrian in view of Marckwald discloses the system of claim 7, Adrian discloses  further comprising: 
a distribution device to emit the anti-traction material ( Adrian, par 0032 the burglar defense system 20 can include continuously emitting the emergency substance for a short period of time once the dispensing system is activated  and  [0029] The burglar defense system 20 further includes a dispensing system configured, i.e. distribution device, to dispense an emergency substance that could be a deterrent or fire suppression fluid, i.e. anti-traction material, for example. The dispensing system may comprise various emergency substances, included but not limited to, for example, a deterrent substance such as pepper spray (oleoresin capsicum spray), tear gas spray, ink, malodorous spray, lethal gas or spray, or a non-lethal incapacitating agent, or the emergency substance might be a fire suppression substance such as a fire suppression foam, i.e. anti-traction material) .  

As per claim 9, Adrian in view of Marckwald discloses the system of claim 7, Marckwald discloses wherein: the strobe lights are configured to disorient one or more assailants(par 0025   a deterrent device with the strobe lights can be made of materials including, the height and the width of the deterrent devices are selected based on the size of the area to be secured wherein the ). 

 	Adrian and Marckwald are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight(par 0029).

 	As per claim 10, Adrian in view of Marckwald discloses the system of claim 7; Adrian discloses wherein: the phone messaging system is configured to alerts a group of cell phones about an emergency at a location (par 0043 a warning can be a pre-recorded audio command, i.e. audio alarms, that is stored on a player inside the warning system, and is played via a speaker, inside the enclosure. Such a warning can also be a visual message displayed on a screen on the enclosure 4 and  par 0052 this system can be configured to coordinate with an alarm system so that an alarm can be issued when the system is activated. Such a system can be configured send notifications to remote devices, such as cell phones or remote computers or even security firms or police stations. The system might automatically call 911and claim 12 wherein the warning device , i.e. the warning system, may be given as a verbal command, a text message , i.e. cell phone messaging, to a mobile device, or an email ).  Moreover,  Marckwald discloses par 0032 an intruder can trigger the alarm by opening a door or window. An intruder can also trigger the alarm system by crossing a motion detector connected to the alarm system. Upon triggering the alarm system 304, the CPU then signals the entire alarm cascade. For example, the CPU can send a pre-recorded message to a pre-programmed emergency response number including, but not limited to, the police, security service and central station through a first phone 308, and the CPU can send a pre-recorded message to additional pre-programmed phone numbers, including the property owner's phone number.
Adrian and Marckwald are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 	 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 	 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight(par 0029).



Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian US 2019/0151691 in view of Marckwald US 2011/0279270 in view of Resnick US 6,272,781.

 	As per claim 4, Adrian in view of Marckwald  discloses the system of claim 1,  Adrian discloses  wherein: the deterrence measures further comprise a gunshot  cannon ([0045] The sensors 203 could monitor for temperature, motion, sound, breakage, body heat, or a voice command, for example, for deploying the device. For example, the controller could be programmed to monitor for a gunshot, i.e. gunshot cannon(assumed), or an improper intrusion or break-in, for example, and automatically and quickly activate the defense system. Alternatively, the panic switch 204 can be used for such purposes).  
 	 The combination fails to disclose the deterrence comprise a net cannon.
   However, Resnick disclose the deterrence comprise a net cannon (col 7, lines 55-60, the receiver, is used to remotely control the discharge of the deterrent systems via emitters, such as the Air Taser, Net Cannon, Sound-Bullets, Urea-Foam Glue Spray, Pepper Gas/Spray, or super lubricants, contained in/on the countermeasure garment).

 	Adrian and Marckwald and Resnick  are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 	 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 	 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight(par 0029).


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian US 2019/0151691 in view of Marckwald US 2011/0279270 in view of  Piesinger US 8,742,977. 	 
 	 As per claim 5, Adrian in view of Marckwald discloses the system of claim 1; Adrian discloses wherein: the deterrence measures further comprise a sound cannon ([0045] The sensors 203 could monitor for temperature, motion, sound, i.e. sound cannon, breakage, body heat, or a voice command, for example, for deploying the device. For example, the controller could be programmed to monitor for a gunshot, i.e. sound cannon, or an improper intrusion or break-in, for example, and automatically and quickly activate the defense system. Alternatively, the panic switch 204 can be used for such purposes).  
 	 The combination does not explicit disclose the deterrence measures further comprise a sound cannon.
  	  However Piesinger discloses the deterrence measures further comprise a sound cannon ( abstract  Deterrents can be flashing strobe lights, intense sound, air cannon, or any other effective bird deterrent and col 1, lines 29-35 to detect, track, and deter away all birds on a collision coarse with a protected wind turbine. Whenever a high probability of bird collision is detected, a bright flashing strobe light or high intensity sound cannon is directed towards ).

 	Adrian and Marckwald and Piesinger are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 	 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 	 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight(par 0029).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian US 2019/0151691 in view of Marckwald US 2011/0279270 in view of Von Gunten US 2008/0036618.
 	As per claim 6, Adrian in view of Marckwald discloses the systems of claim 1,  the combination fails to disclose wherein: the deterrence measures further comprise decoys. 
 	However, Von Gunten discloses the deterrence measures further comprise decoys( par 0002 The "decoy" indicia provide a measured security to non-customers as a deterrent. And 0005 the purpose of the component may be as a sensor for motion, smoke, carbon monoxide or heat, may be as a miniature camera, or it may serve merely as a decoy and have no purpose other than deterrence ).
 	Adrian and Marckwald and Von Gunten are both considered to be analogous to the claimed invention because they are in the same field of warning deterrent system. 
 	 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adrian to incorporate the teachings of Marckwald and provide a plurality of high intensity strobe lights  is provided on deterrent device. 
 	 Doing so would allow the notification can be visible to the intruder, thereby immobilize intruders by the sense of sight(par 0029).
  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496